DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.

Claim Objections
Claim 24 is objected to because of the following informalities: Claim 24 ends with a semicolon when it should end with a period. According to MPEP 608.01(m), each claim begins with a capital letter and ends with a period.  Appropriate correction is required.

Status of Claims
The following is a Non-Final Office Action in response to Applicant’s Request for Continued Examination (RCE) received on 05/12/2022.
Claims 2-22 are cancelled. Claims 23-28 are newly added. Claims 1 and 23-28 are considered in this office action. Claims 1 and 23-28 are currently pending. 

Response to Amendments
Applicant’s amendments necessitated the new grounds(s) of rejections set forth in this office action. 
Applicant’s amendments have been considered, but do not overcome the 35 U.S.C. 101 rejection.
Applicant’s amendment has been considered, applicant amendments do not overcame the 35 U.S.C. 103 rejection. An updated 35 U.S.C. 103 rejection will address applicant’s amendments. 
Response to Arguments
Applicant’s argument with respect to the 101 rejection to claims have been considered, but are not persuasive.
The applicant asserts that the amended claims are directed to a specific technological improvement to the existing, outdated technological solutions to managing electronic tickets within an electronic ticketing system. The applicant further asserts that similar to Cosmokey, the claimed invention is clearly eligible under 35 U.S.C. § 101 as it is directed to "specific means for achieving" the concepts recited therein. There is no risk that any of the claims subject to this appeal will unnecessarily pre-empt the abstract idea of managing electronic tickets within an electronic ticket management system. Following Cosmokey, the Applicant further asserts that the claims are- 10 - Attorney Docket No. 1190.0011not directed to an abstract idea, but rather a specific application of a computer system and associated hardware, software, and/or firmware. 
The examiner respectfully disagrees. The examiner notes that the claimed invention is directed to an abstract idea of managing an interaction between people (customer, customer facing agent, and internal agent) including following rules and instructions, which falls into the “method of organizing of human activity”. Paragraphs 3-10 of applicant’s Specification showcase examples of the concept of managing interaction between people, i.e., para. 006, which provides an example of managing an interaction between customer, customer facing agent, and other entity involved. The examiner further notes that the claimed invention does recite/use hardware, software, and/or firmware, which are considered as additional element under Step 2A Prong II. 
Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s specifications paragraphs 0049-0050 i.e., “ The computer program can be configured to operate on general purpose computer…”) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
The Applicant asserts that the amended claims are not directed to “a method of organizing human activity,” but rather to a method for tracking, associating, and/or disassociating electronic tickets within an electronic ticket management system.
The examiner respectfully disagrees. It is first noted that the claims recite an abstract idea by reciting a concept of managing an interaction between people including following rules and instructions, which falls into the “method of organizing of human activity” tracking, associating, and/or disassociating electronic tickets between different entities involved. Paragraphs 3-10 of applicant’s Specification showcase examples of the concept of managing interaction between people, i.e., para. 006, which provides an example of managing an interaction between customer, customer facing agent, and other entity involved.
The applicant asserts the claims are directed at an abstract idea, the Applicant submits that the claims recite additional elements that amount to significantly more than the judicial exception. That is, the claims do not pre-empt the entire field of automated electronic ticket management, but rather a very specific and practical application of the abstract idea. As the Patent Office is aware, each claim as a whole must be analyzed to determine whether any element, or combination or elements, is sufficient to ensure that the claim recites more than the judicial exception. The recited combination of steps clearly illustrate that amended claim 1 (and amended claim 11) are not directed at the abstract idea of organizing human activity, but rather that the series of computer-implemented steps impose meaningful limits that automatically ingest electronic ticket data, automatically assign and/or associate the electronic ticket with one or more customer service representatives, and automatically update customer service representation in response to changes in status of the electronic status. Moreover, the claimed invention does so in a manner that selectively associates and disassociates one or more customer service representatives with the electronic ticket based upon the status of the electronic ticket. These steps have many technical advantages, including significantly lessening computing and networking burdens on the systems that are used to execute these types of processes generally—e.g., typical systems in which customer service representatives are over-associated with tickets for which they have no input or meaningful ability to respond to the electronic ticket.
The examiner respectfully disagrees. It is first noted by the examiner that claim 11 is cancelled. The examiner next notes that tracking, associating, and/or disassociating electronic tickets within an electronic ticket management system no matter how times the ticket is updated is not reasonability considered an improvement to any structure or technology.  Accordingly, Applicant’s claims have not been shown to be directed to any improvement in computer related technology, but instead merely utilize a general purpose computer and known techniques in the art for performing the abstract idea, which individually and collectively lack any discernible nexus to a technological result or improvement related thereto.
Further, the examiner notes that the claims as whole have been fully considered, however they are directed to the use of generic computing elements (Applicant’s specifications paragraphs 0049-0050 i.e., “ The computer program can be configured to operate on general purpose computer…”) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
In response to applicant’s Berkheimer Memo, As best understood by the Examiner, Applicant’s argument appears to be based on a misunderstanding of the recent Berkheimer decision, which the Examiner emphasizes is germane only to Step 2B eligibility inquiry and only for “additional elements” (i.e., not the elements that actually recite the abstract idea).  In particular, the Berkheimer memo provides guidelines for evaluating whether certain claim limitations (the “additional elements”) are well-understood, routine, and conventional, and describes the evidentiary requirements to support factual findings related thereto.  Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018).
Accordingly, the Examiner emphasizes that a §101 rejection, including one based on a judicial exception, does not hinge on whether or not the entire claimed subject matter is directed to “well-understood, routine, and conventional activities,” as suggested by Applicant. Notably, a §101 rejection may be proper even if there are no claim elements deemed well-understood, routine, and conventional.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
Furthermore, the additional elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (paragraph 0049-005) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Accordingly, Applicant’s arguments concerning 101 rejection are not persuasive, and the rejection therefore is maintained in the updated 101 rejection below.
Applicant’s arguments are primarily raised in light of applicant’s amendments and therefore are moot. Applicant’s amendments are addressed in the updated 103 rejection set forth below.
Applicant asserts that the cited art are nonanalogous art, and therefore, cannot be used to establish a prima facia case for obviousness. See MPEP § 2141.01(a)( "In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention."). None of the references, i.e., Manos, Adrian, Lewis or Tuchman, are pertinent to the problem being solved or being faced by the inventor. For example, Manos addresses the problem of alerting the help desk user when certain important tasks are approaching. See paragraph [0007]. Adrian addresses the problem of time consuming ticket "triage’ process. See paragraphs [0005] and [0006]. Lewis discusses reducing the average pendency of trouble tickets to ensure that they do not exceed a certain threshold defined by federal and state agencies. See paragraphs [0003]. Tuchman discusses a support service using interactive media documents. See paragraphs [0002] to [0005].
The examiner respectfully disagrees. The Examiner notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Manos is directed to information technology service requests by allowing customer with one point of contact by a customer facing agent who relays any updates on the ticket to the user, wherein the customer facing agent is not the agent working on the ticket (e.g., system engineer) as clearly illustrated in figure 4 of Manos. Examiner notes that Manos is within the same field of endeavor as the instant application and reasonably pertinent to the particular problem with which the applicant was concerned. Next, Adrian is directed to trouble ticket assignment which is within the same field of endeavor as the instant application. Lewis is directed to trouble ticket handling system which is within the same field of endeavor as the instant application. Lastly, Tuchman is directed to a support service system to manage support service sessions between users and support agents (e.g., see paragraph [0034]), which is within the same field of endeavor as the instant application. Accordingly, Applicant’s arguments concerning 103 rejection are not persuasive.
Applicant’s arguments are primarily raised in light of applicant’s amendments and therefore are moot. Applicant’s amendments are addressed in the updated 103 rejection set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 23-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1 and 23-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the computer implemented process (claim 1) and the method (claims 23-28) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts of managing interaction between people including following rules or instruction, which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are:  A computer-implemented process for improving tracking and visibility of an electronic ticket, comprising: in a database, storing a set of electronic tickets, a set of statuses for each of the electronic tickets, a set of agents comprising internal agents and customer-facing agents, and a set of groups of agents comprising subsets of internal agents; by a computer system, assigning an electronic ticket from the set of electronic tickets to a customer-facing agent;  by the computer system,  changing a status of the electronic ticket from a first status to a second status;  by the computer system, in response to the second status,  automatically mapping the second status of the electronic ticket to an internal group within the set of groups of agents stored in the database; by the computer system, automatically selecting an available internal agent from a list of available agents within the internal group; -2-U.S. Patent Application No. 15/907,277 Response dated January 18, 2022 Reply to Office Action of December 20, 2021 Attorney Docket No. 1190.0011by the computer system, in response to selection of the available internal agent, automatically updating an accessibility of the electronic ticket such that access to the electronic ticket is shared between the customer-facing agent and the available internal agent; by the computer system, receiving a response comprising a third status from the available internal agent; and by the computer system, in response to the third status, automatically setting the status of the electronic ticket to the first status such that the electronic ticket is not accessible by the available internal agent  and the electronic ticket is accessible by the customer-facing agent.  
The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 23, are:  A method for mapping or sharing an electronic ticket between a customer- facing agent and a non-customer-facing agent, the method comprising: changing, by a computing system, a status of the electronic ticket from a first predefined status to a second predefined status, wherein the first predefined status precludes sharing of the electronic ticket between the customer- facing agent and the non-customer-facing agent, and the second predefined status permits sharing of the electronic ticket between the customer-facing agent and the non-customer-facing agent; selecting, by the computing system, an internal group of non-customer-facing agents from a list of available groups by mapping the electronic ticket to the internal group of non- customer-facing agents; and selecting, by the computing system, the non-customer-facing agent from a list of available non-customer-facing agents within the selected internal group; and updating, by the computing system, the status of the ticket from the second predefined status to the first predefined status to prevent further sharing of the electronic ticket.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to computer-implemented method, computing system, a database, storing a set of electronic tickets, a set of statuses for each of the electronic tickets, a set of agents comprising internal agents and customer-facing agents, and a set of groups of agents comprising subsets of internal agents (the database recited at high level of generality as means to store data), and the computer system, apparatus memory comprising a set of instructions, wherein the set of instructions, with the at least one processor, are configured to cause the apparatus to implement the abstract idea. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s specifications paragraphs 0049-0050 i.e., “ The computer program can be configured to operate on general purpose computer…”) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: computer-implemented method, computing system, electronic ticket, a database, storing a set of electronic tickets, a set of statuses for each of the electronic tickets, a set of agents comprising internal agents and customer-facing agents, and a set of groups of agents comprising subsets of internal agents(the database recited at high level of generality as means to store data), and the computer system, apparatus memory comprising a set of instructions, wherein the set of instructions, with the at least one processor, are configured to cause the apparatus to implement the abstract idea.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (paragraph 0049-005) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 24-28 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over John Manos (US 2005/0010461 A1, hereinafter “Manos”) in view of Thomas L. Adrian (US 2014/0278646 A1, “Adrian”) in view of Richard Gregory Lewis (US 2005/0131943 A1, hereinafter “Lewis”) in view of Kenneth Tuchman (US 2015/0310446 A1, hereinafter “Tuchman”).
Claim 1:
Manos teaches: 
A computer-implemented process for improving tracking and visibility of an electronic ticket, comprising (para. [009] describes a computer implemented process and system. Fig. 6 and [0037] illustrate a processor, memory, and instructions for the operating system, the object-oriented operating system, and applications or programs are located on a storage device, such as hard disk drive 626, and may be loaded into main memory 604 for execution by processor 602): 
by the computer system, in response to the second status, automatically mapping the second status of the electronic ticket to an internal group within the set of groups of agents stored … (fig. 4 and para. 0028 describe the generation of an incident ticket by a customer facing agent (help desk user 104) wherein as illustrated in fig. 4 status of the ticket is defined as resolved and not resolved, when the ticket is not resolved by LOS, it gets shared by an expert in the field. Para. [0029] describes, the ticket getting dispatched to a system engineer (an internal agent) to resolve said ticket. Once the ticket was dispatched, the help desk user shared the visibility of the ticket with the systems engineer. It is further noted is that the help desk user is an agent that initially receives the ticket and an agent outside of group of agents, while the systems engineer is an internal as described in para. [0039]. Further, the reference teaches sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6); 
by the computer system, automatically selecting an available internal agent from a list of available agents within the internal group (fig. 4 illustrates ay 9:32am when the ticket status is “not resolved by LOS” at 9:35am it gets mapped to a systems engineer); 
by the computer system, receiving a response comprising a third status from the available internal agent (fig. 4 illustrates ay 9:32am when the ticket status is “not resolved by LOS” at 9:35am it gets mapped to a systems engineer at step 3, an updated at steps 3-6, while the status of the ticket is updated throughout the resolving process as illustrated in figure 4 ).
While Manos describes sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6 and figure 4 illustrates a call getting routed to a helpdesk(customer facing agent) then dispatched to an internal agent, however it does not explicitly teach the following, however Adrian describes:
by a computer system, assigning an electronic ticket from the set of electronic tickets to a customer-facing agent (Fig. 1 step 110 describes assigning electronic ticket to an agent);
selecting an available internal agent from a list of available agents within the internal group paras. [0072-0074] describes assigning a ticket to a user/internal agent within the group;
 by the computer system, in response to selection of the available internal agent, automatically updating an accessibility of the electronic ticket such that access to the electronic ticket is shared between the customer-facing agent and the available internal agent (para. [0070] describes after generating an incident ticket, the ticket gets assigned/mapped to an internal group within the organization, while [0072-0074] describe assigning a ticket to a user/internal agent within the group, whereas a manager/customer-facing agent having accessibility over all tickets within a group); 
by the computer system, in response to the third status, automatically setting the status of the electronic ticket to the first status such that the electronic ticket is not accessible by the available internal agent and the electronic ticket is accessible by the customer-facing agent(paras. [0073, 0082, 0085-0086] describe a manager/customer-facing agent having accessibility over all tickets within a group, where they can monitor and manage tickets., while the reassignment option removes ownership from the internal agent, while the manager/customer-facing agent remains to monitor or reassign ticket as described in para. 0096.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Adrian with Manos, because the references are analogous and compatible since they are directed to the same field of endeavor of troubleshooting management, to include linking and reassigning/removing different entities associated with a ticket. Doing so will help minimize time used to resolve a pre-existing issue by simply looking at the problem ticket and steps taken by pervious assigned agent to resolve it, which saves user time and accomplish user satisfaction. 
While Manos describes sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6, Adrian describes paras. [0072-0074] describes assigning a ticket to a user/internal agent within the group and para. [0070] describes after generating an incident ticket, the ticket gets assigned/mapped to an internal group within the organization, while [0072-0074] describe assigning a ticket to a user/internal agent within the group, whereas a manager/customer-facing agent having ownership over all tickets within a group and para. [0034] The metrics may be stored in a memory (e.g., a database) including assignment result metrics (block 215). For example, the metrics may include information about an agent's capacity (availability or skill set) to resolve the problem. For example, the metrics may include information about how well an agent resolved a similar system problem in the past. Accordingly, in block 220, example embodiments may assign a ticket based on information associated with the ordered list of ticket assignment rules (block 210) and the assignment result metrics (block 215), neither explicitly teach the following, however, Lewis teaches: 
in a database, storing a set of electronic tickets, a set of statuses for each of the electronic tickets, ([0043] describes database for electronic ticket and status update associated with ticket); 
 by the computer system, changing a status of the electronic ticket from a first status to a second status ([0043] The database 116, in step 425, determines if a status update has been requested by the technician 126. In the event that no status update has been requested, the database continues to check for a status update in step 425. If a status update request is received, the database receives the updated status in step 430. In step 435, the database 116 determines whether the technician 126 instructed that the trouble ticket be closed. If the technician 126 did not request the trouble ticket to be closed, the database 116 returns to step 425 and waits for a further update);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Manos and Adrian with Lewis, because the reference are analogous and compatible since they are directed to the same field of endeavor of troubleshooting management, to include database for storing electronic tickets and statues for each of the ticket and status update of the electronic ticket . Doing so will help keep the customer updated with any progress or changes to the ticket, which saves user time and accomplish user satisfaction. 
While Manos describes sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6, Adrian describes paras. [0072-0074] describes assigning a ticket to a user/internal agent within the group and para. [0070] describes after generating an incident ticket, the ticket gets assigned/mapped to an internal group within the organization, while [0072-0074] describe assigning a ticket to a user/internal agent within the group, whereas a manager/customer-facing agent having ownership over all tickets within a group and para. [0034] The metrics may be stored in a memory (e.g., a database) including assignment result metrics (block 215). For example, the metrics may include information about an agent's capacity (availability or skill set) to resolve the problem. For example, the metrics may include information about how well an agent resolved a similar system problem in the past. Accordingly, in block 220, example embodiments may assign a ticket based on information associated with the ordered list of ticket assignment rules (block 210) and the assignment result metrics (block 215), neither explicitly teach the following, however, Tuchman teaches: 
in a database storing … a set of agents comprising internal agents and customer-facing agents, and a set of groups of agents comprising subsets of internal agents (Par. [0103] an agent or expert database may be maintained for the purpose of selecting an appropriate agent or expert in response to a support service from a customer. An agent and expert information database may include a profile for each agent or expert, respectively, that includes individual agent or expert identifier, individual name, address, communication device information, personal information (e.g., age, sex, hobbies, physical condition, spoken languages, ethnicity, geographic area of expertise, etc.), individual skills and/or areas of expertise).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Manos, Adrian, and Lewis with Tuchman, because the references are analogous and compatible since they are directed to the same field of endeavor of troubleshooting management, to include database for storing et of agents comprising internal agents and customer-facing agents, and a set of groups of agents comprising subsets of internal agents. Doing so will help keeping track of agents and agents’ information such as individual skills and/or areas of expertise for faster dispatch based on incident ticket type, which saves user time and accomplish user satisfaction. 

Claim 23, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over John Manos (US 2005/0010461 A1, hereinafter “Manos”) in view of Thomas L. Adrian (US 2014/0278646 A1, “Adrian”).
Claim 23:
Manos teaches: 
A method for mapping or sharing an electronic ticket between a customer- facing agent and a non-customer-facing agent, the method comprising: changing, by a computing system, a status of the electronic ticket from a first predefined status to a second predefined status,… , and the second predefined status permits sharing of the electronic ticket between the customer-facing agent and the non-customer-facing agent(para. [009] describes a computer implemented process and system. Fig. 6 and [0037] illustrate a processor, memory, and instructions for the operating system, the object-oriented operating system, and applications or programs are located on a storage device, such as hard disk drive 626, and may be loaded into main memory 604 for execution by processor 602. fig. 4 and para. 0028 describe the generation of an incident ticket by a customer facing agent (help desk user 104) wherein as illustrated in fig. 4 status of the ticket is defined as resolved and not resolved, when the ticket is not resolved by LOS, it gets shared by an expert in the field. Para. [0029] describes, the ticket getting dispatched to a system engineer (an internal agent) to resolve said ticket. Once the ticket was dispatched, the help desk user shared the visibility of the ticket with the systems engineer. It is further noted is that the help desk user is an agent that initially receives the ticket and an agent outside of group of agents, while the systems engineer is an internal as described in para. [0039]. Further, the reference teaches sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6); 
and selecting, by the computing system, the non-customer-facing agent from a list of available non-customer-facing agents within the selected internal group(fig. 4 and para. 0028 describe the generation of an incident ticket by a customer facing agent (help desk user 104) wherein as illustrated in fig. 4 status of the ticket is defined as resolved and not resolved, when the ticket is not resolved by LOS, it gets shared by an expert in the field. fig. 4 further illustrates at 9:32am when the ticket status is “not resolved by LOS” at 9:35am it gets mapped to a systems engineer); 
While Manos describes sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6 and figure 4 illustrates a call getting routed to a helpdesk(customer facing agent) then dispatched to an internal agent, however it does not explicitly teach the following, however Adrian describes:
wherein the first predefined status precludes sharing of the electronic ticket between the customer- facing agent and the non-customer-facing agent(paras. [0073, 0082, 0085-0086] describe a manager/customer-facing agent having accessibility over all tickets within a group, where they can monitor and manage tickets., while the reassignment option removes ownership from the internal agent, while the manager/customer-facing agent remains to monitor or reassign ticket as described in para. 0096);
selecting, by the computing system, an internal group of non-customer-facing agents from a list of available groups by mapping the electronic ticket to the internal group of non- customer-facing agents(para. [0070] describes after generating an incident ticket, the ticket gets assigned/mapped to an internal group within the organization, while [0072-0074] describe assigning a ticket to a user/internal agent within the group, whereas a manager/customer-facing agent having accessibility over all tickets within a group); 
and updating, by the computing system, the status of the ticket from the second predefined status to the first predefined status to prevent further sharing of the electronic ticket (paras. [0073, 0082, 0085-0086] describe a manager/customer-facing agent having accessibility over all tickets within a group, where they can monitor and manage tickets., while the reassignment option removes ownership from the internal agent, while the manager/customer-facing agent remains to monitor or reassign ticket as described in para. 0096).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Adrian with Manos, because the references are analogous and compatible since they are directed to the same field of endeavor of troubleshooting management, to include linking and reassigning/removing different entities associated with a ticket. Doing so will help minimize time used to resolve a pre-existing issue by simply looking at the problem ticket and steps taken by pervious assigned agent to resolve it, which saves user time and accomplish user satisfaction. 

Claim 24:
Manos teaches: 
The method of claim 23, further comprising: continuously checking and updating, by the computing system, the status of the electronic ticket when the status of the electronic ticket is shared with the non-customer-facing agent(fig. 4 and [0028] describes The status update frequency to update the customer in case the problem is not resolved by the LOS due time is 30 minutes. This status update frequency is also determined by the contract between the customer and the IT provider. [0055] If a `Status Provided` activity is added within the status update time period, the alert program will recalculate the next window for a required status update (starting from the time of the last status update activity was entered). i.e., LOS for ticket expires at 1:00 pm, and ticket requires 2 hr status frequency updates. Helpdesk user must status user between 1-3 pm. If helpdesk places call at 2:15 pm, follow-up status call will be calculated to occur between 2:15-4:15 pm).

Claim 28:
While Manos describes sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6 and figure 4 illustrates a call getting routed to a helpdesk (customer facing agent) then dispatched to an internal agent, however it does not explicitly teach the following, however Adrian describes:
initially mapping, by the computing device, one or more statuses to one or more internal groups (para. [0070] describes after generating an incident ticket, the ticket gets assigned/mapped to an internal group within the organization, while [0072-0074] describe assigning a ticket to a user/internal agent within the group, whereas a manager/customer-facing agent having accessibility over all tickets within a group. Figs. 8A illustrates a grid of an internal group and the statues of each member and the queue of tickets on their queue assigned to them).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Adrian with Manos to include mapping one or more statuses to one or more internal groups. Doing so will help minimize manage workload by assigning ticket to available agent, which saves user time and accomplish user satisfaction. 

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Manos in view of Adrian, as applied in claim 23, and further in view of Hideki Yamanaka (US 2006/0210052 A1, hereinafter “Yamanaka”).
Claim 25
While Manos describes sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6 and Adrian describes reassigning a ticket to a different agent, where para. 0096 and figures 8A and 8B describes the reassignment, “the `Sort By` option may allow the manager to easily re-assign tickets from the busiest users to the least busy users” and thereby the reassignment option removes ownership from the internal agent to a new agent while the manager/customer-facing agent remains to monitor or reassign ticket, however Manos and Adrian do not explicitly disclose the following, however Yamanaka describes:
The method of claim 23, further comprising: adding, by the computing system, a response to the electronic ticket when the non- customer-facing agent evaluates the electronic ticket (an agent adding a response to a ticket (element 238) as illustrated in figure 4);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamanaka with Manos and Adrian to apply the response section from the assigned agent to the ticket. Doing so will help minimize time used to resolve a pre-existing issue by simply looking at the problem ticket and steps taken by pervious assigned agent to resolve it, which saves user time and accomplish user satisfaction. 

Claim 26:
While Manos describes sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6 and figure 4 illustrates a call getting routed to a helpdesk (customer facing agent) then dispatched to an internal agent, however it does not explicitly teach the following, however Adrian describes:
The method of claim 25, further comprising: resetting, by the computing system, the status of the electronic ticket to the first predefined status, removing the non-customer-facing agent from the electronic ticket. (paras. [0073, 0082, 0085-0086] describe a manager/customer-facing agent having accessibility over all tickets within a group, where they can monitor and manage tickets., while the reassignment option removes ownership from the internal agent, while the manager/customer-facing agent remains to monitor or reassign ticket as described in para. 0096).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Adrian with Manos and Yamanaka to include linking and reassigning/removing different entities associated with a ticket. Doing so will help minimize time used to resolve a pre-existing issue by simply looking at the problem ticket and steps taken by pervious assigned agent to resolve it, which saves user time and accomplish user satisfaction. 


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Manos in view of Adrian iv view of Yamanaka, as applied in claim 26, and further in view of Drenda Marchman (US 2010/0010848 A1, hereinafter (“Marchman”).
Claim 27 
While Manos describes sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6, however it does not explicitly teach the following, neither Manos nor Adrian explicitly teach the following, however Marchman teaches: 
The method of claim 26, further comprising: sending, by the computing system, a notification to the customer-facing agent notifying that the status of the electronic ticket has been updated (the trouble ticket management application 220 closes the trouble ticket and notifies the user that the trouble ticket is closed via user interface screen 270 as describes in [para. 0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Marchman with Manos and Adrian, because the reference are analogous and compatible since they are directed to the same field of endeavor of incident management, to notify the costumer with any change in the ticket status. Doing so will help minimize time used to resolve a pre-existing issue by simply looking at the problem ticket and steps taken by pervious assigned agent to resolve it, which saves user time and accomplish user satisfaction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140136255 A1
Dynamic Task Management
Grabovski; Vadim et al.
US 20060059107 A1
System and method for establishing eletronic business systems for supporting communications servuces commerce


Elmore; Kevin et al.
US 8630886 B2
Method and system for providing enhanced trouble ticket status content
White; Chris L. et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683